Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2018

                                      No. 04-17-00332-CV

                              AME & FE INVESTMENTS, LTD.,
                                        Appellant

                                                 v.

                        NEC NETWORKS, LLC, DBA CAPTURERX,
                                    Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-11952
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
On January 23, 2018, appellant filed a letter notifying this court that the appellate record in this
appeal is incomplete because the transcripts of hearings from the following dates have not yet
been filed:

       •   August 23, 2016
       •   September 30, 2016
       •   December 21, 2016
       •   February 21, 2017
       •   March 2, 2017
       •   May 2, 2017
       •   December 13, 2017

We ordered the court reporter to file the transcripts of hearings held on the above-listed dates on
or before February 28, 2018.

The court reporter has not filed the transcripts of hearings held on the above-listed dates, nor has
he filed a notice of late record. We, therefore, ORDER Luis Duran, Jr. to supplement the
reporter’s record in this appeal with the transcripts of the hearings held on the above-listed dates
no later than March 19, 2018. If the reporter’s record is not received by such date, an order may
be issued directing Luis Duran, Jr. to appear and show cause why he/she should not be held in
contempt for failing to file the record.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court